Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 1 of 51 PageID #: 2644


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


      UNITED STATES OF AMERICA,                   )
                                                  )
                              Plaintiff,          )
                                                  )
            v.                                    ) No. 4:16-CV-180-CDP
                                                  )
      CITY OF FERGUSON, MISSOURI,                 )
                                                  )
                              Defendant.          )


                                 STATUS CONFERENCE
                                VIA VIDEOCONFERENCE


                    BEFORE THE HONORABLE CATHERINE D. PERRY
                         UNITED STATES DISTRICT JUDGE


                                  JANUARY 12, 2021



      APPEARANCES:
      Independent Monitor:       Natashia Tidwell, Esq.
                                 SAUL EWING ARNSTEIN & LEHR LLP

                                 Courtney A. Caruso, Esq.
                                 HOGAN LOVELLS US LLP

      For Plaintiff:             Amy Senier, Esq.
                                 Charles Wesley Hart, Jr., Esq.
                                 Megan R. Marks, Esq.
                                 Nancy Glass, Esq.
                                 UNITED STATES DEPARTMENT OF JUSTICE

      For Defendant:             Aarnarian (Apollo) D. Carey, Esq.
                                 LEWIS RICE LLC

      REPORTED BY:           Gayle D. Madden, CSR, RDR, CRR
                             Official Court Reporter
                             United States District Court
                             111 South Tenth Street, Third Floor
                             St. Louis, MO 63102       (314) 244-7987
            (Produced by computer-aided mechanical stenography.)
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 2 of 51 PageID #: 2645
                                                 1/12/2021 Status Conference

                                        INDEX


      Statement   by   the Court .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page    3
      Statement   by   Mr. Carey .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page    5
      Statement   by   Ms. Nicolle   Barton .    .   .   .   .   .   .   .   .   .   .   Page    6
      Statement   by   Mr. Carey .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   10
      Statement   by   Chief Jason   Armstrong   .   .   .   .   .   .   .   .   .   .   Page   11
      Statement   by   Mr. Carey .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   19
      Statement   by   Ms. Glass .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   20
      Statement   by   Ms. Tidwell   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   25
      Statement   by   Chief Jason   Armstrong   .   .   .   .   .   .   .   .   .   .   Page   34
      Statement   by   Ms. Nicolle   Barton .    .   .   .   .   .   .   .   .   .   .   Page   40
      Statement   by   Ms. Glass .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   41
      Statement   by   Ms. Tidwell   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   43
      Statement   by   the Court .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   44
      Statement   by   Ms. Glass .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   45
      Statement   by   Ms. Caruso    . . . . .   .   .   .   .   .   .   .   .   .   .   Page   46
      Statement   by   the Court .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   46
      Statement   by   Ms. Tidwell   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   47
      Statement   by   the Court .   . . . . .   .   .   .   .   .   .   .   .   .   .   Page   48
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 3 of 51 PageID #: 2646
                                                 1/12/2021 Status Conference
                                                                                3
 1          (Proceedings commenced at 10:59 a.m.)

 2              THE COURT:     All right.    Thank you.    And I did -- I

 3    guess I would ask, Ms. Glass; I thought you were going to have

 4    other attorneys on the -- on the video as well.

 5              MS. GLASS:     Your Honor, our plan this morning, if

 6    it's acceptable to the Court, would be for my colleagues,

 7    Megan Marks, Charles Hart, and Amy Senier, to be present but

 8    off camera, and I'll be the -- unless something unexpected

 9    comes up, I'll be the one presenting for the United States.

10    Mr. Volek will not be joining us this morning.

11              THE COURT:     All right.    That's fine.     So -- and let

12    me ask the clerk; are we -- is the YouTube started?

13              DEPUTY CLERK:     Yes.   We are live with YouTube.

14              THE COURT:     Okay.   The livestream has started.        All

15    right.   So this is the case of the United States of America

16    versus the City of Ferguson.       It's Case No. 4:16-CV-180, and

17    we are here for a quarterly status conference and hearing that

18    is open to the public and is being provided to the public

19    through both a telephone line and a YouTube livestream, which

20    is audio only, and I do want to mention and I may, if I

21    remember, mention this again later to any of the people who

22    are observing the hearing that under the policy of the United

23    States Courts, you are not allowed to broadcast or record this

24    proceeding in any way, and if anyone should do that and we

25    were able to figure out who it was, there could be
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 4 of 51 PageID #: 2647
                                                 1/12/2021 Status Conference
                                                                              4
 1    consequences, including having you be barred from further

 2    proceedings.

 3              So with that said, I would ask counsel for the

 4    department, the United States, to please identify yourself for

 5    the record.

 6              MS. GLASS:     Good morning, Your Honor.       Nancy Glass

 7    for the United States.

 8              THE COURT:     All right.    And I would ask counsel for

 9    the City of Ferguson to identify yourself for the record.

10              MR. CAREY:     Good morning, Your Honor.       Apollo Carey

11    for the City of Ferguson, Missouri.

12              THE COURT:     All right.    And I would ask counsel for

13    the -- the Monitor and counsel, associated counsel, to please

14    identify yourselves for the record.

15              MS. TIDWELL:     Good morning, Your Honor.       Natashia

16    Tidwell and Courtney Caruso on behalf of the Monitoring Team.

17              MS. CARUSO:     Good morning.

18              THE COURT:     All right.    Good morning.

19              So all right.     We are here to hear, you know, the

20    updates that you all have provided.         I do hope that the

21    pandemic ends soon or we can all get vaccinated in a way that

22    we will be able to have these hearings in the courtroom, but

23    as of now, we are having only very limited hearings in public,

24    and they are mainly in criminal cases where the interests of

25    justice require that we go forward and that we have them in
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 5 of 51 PageID #: 2648
                                                 1/12/2021 Status Conference
                                                                              5
 1    person.   It's not so much whether they're public or not.            It's

 2    whether they're in person.       And so we don't have the ability

 3    to do that at this time for this case.         So that's why we're

 4    doing this again by videoconference.

 5              So I would start, Mr. Carey, by asking you to make

 6    any -- excuse me -- statements or provide the updates that you

 7    wish to give at this time.

 8              MR. CAREY:     Thank you, Your Honor.      I appreciate the

 9    opportunity to do so this morning.         Just so that Your Honor is

10    aware of -- you know, obviously, when we're in person, I

11    always like to introduce the folks in the room, but, you know,

12    just so that the Court and the public is aware of who is all

13    participating today for the City of Ferguson, on the camera

14    view, as you can see, to my left is Chief Jason Armstrong, our

15    Ferguson police chief, and then to my right is our consent

16    decree coordinator, Ms. Nicolle Barton.          Who you don't see,

17    who is also in the room, but we have -- you know, she has

18    decided to sort of stay in the dead space -- our court

19    administrator, Courtney Herron, who is sort of in the dead

20    space there.    On the line, I am aware of our city manager,

21    Jeff Blume, being on the line.        Also, I believe our mayor,

22    Ella Jones, is -- is attending as well.          I'm not quite sure.

23    There may be a couple of other council people on the line, but

24    I haven't been notified of their presence yet, so -- and how

25    we'll do this, Your Honor, if it's okay with you, is we'll
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 6 of 51 PageID #: 2649
                                                 1/12/2021 Status Conference
                                                                              6
 1    start off with our consent decree coordinator providing

 2    some -- some pretty -- some very crucial updates about some

 3    status of the outstanding issues on the Consent Decree, and

 4    then we'll allow our police chief to supplement that with a

 5    couple of additional comments if that's okay with you.

 6               THE COURT:    I just did the -- I forgot to unmute

 7    myself, which I'm always telling lawyers they're not muted or

 8    they're muted.     So I apologize for doing that myself.

 9               Ms. Barton, we'll go ahead and hear your updates.

10    Thank you.

11               MS. BARTON:    Thank you, Your Honor.      Good morning.

12               I'll start out by while working on our use-of-force

13    forms and our use-of-force review forms and benchmarks, we

14    realized we needed to make some minor language changes on some

15    of our use-of-force policies.        We've been working with the

16    Department of Justice on amending the language to ensure these

17    policies meet best practice standards.         We are currently

18    working on a supervisor checklist for our use-of-force

19    investigations and benchmarks to ensure supervisors are

20    performing a thorough and complete review of the use-of-force

21    reports.    We hope to have our use-of-force forms, vehicle

22    pursuit forms, and use-of-force review forms finalized and

23    ready to go live by the end of January.

24               Once our use-of-force forms are live, we will begin

25    working with Benchmark on our accountability modules.            This
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 7 of 51 PageID #: 2650
                                                 1/12/2021 Status Conference
                                                                              7
 1    section will include tracking complaints, early intervention

 2    systems, and performance of officers.         I'm working with the

 3    Department of Justice on creating what we hope to be an ideal

 4    stop, search, and arrest form.        FPD has been meeting with

 5    REJIS in hopes that we would be able to customize these forms

 6    to provide us with a system to fit our needs and Consent

 7    Decree requirements.      We will be working with the Department

 8    of Justice and the Monitor Team over the next quarter to

 9    review these forms and ensure they capture the outcome

10    assessments required under paragraph 435.

11              I'm working with the Department of Justice, the

12    Monitor Team, and Community Mediation Services to develop our

13    2021 schedule for the next series of small group dialogues

14    between the community and police.        We plan to use the outcomes

15    of our community dialogues to continue building our community

16    policing and engagement plans.

17              Captain Dilworth is finalizing the search roll call

18    training materials to provide to the Department of Justice for

19    their approval.     This training will be added to the 2021 roll

20    call schedule.

21              In regards to our Training Plan Committee, we have

22    recruited two professors from local universities, Professor

23    Lee Slocum from University of Missouri and Professor Joseph

24    Schafer from St. Louis University.         They have been a great

25    addition to an already dedicated Training Plan Committee, and
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 8 of 51 PageID #: 2651
                                                 1/12/2021 Status Conference
                                                                              8
 1    we are so pleased to have them on board.

 2              We are entering into Phase I of our use-of-force

 3    audit, and we have provided all requested information to the

 4    Monitor Team for this phase of the audit.

 5              During this quarter, we have finalized all the

 6    body-worn camera and in-car camera policies and completed the

 7    roll call trainings on these policies.

 8              We have been working with the Department of Justice

 9    on our correctable citation policy, and this is finally ready

10    to submit to the Monitor Team for review.

11              I have been working with Suffolk County, New York,

12    who will be providing Ferguson Police Department with a "Train

13    the Trainer" model of bias-free policing training in February.

14    This is a 24-hour training, and all FPD certified trainers

15    will be attending this training.        With the Department of

16    Justice and Monitor Team's approval, this will become

17    Ferguson's bias-free policing in-service training, and all FPD

18    staff will be required to complete this training in 2021.             We

19    are so excited to implement this training.

20              And, finally, we have turned over the after-action

21    reports and use-of-force documentation from the May 2020

22    protests as requested by the Department of Justice.

23              Thank you.

24              THE COURT:     Either Mr. Carey or Ms. Barton, I just

25    would ask -- I know in the -- when you were discussing the
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 9 of 51 PageID #: 2652
                                                 1/12/2021 Status Conference
                                                                              9
 1    accountability module, you mentioned Benchmark, and when you

 2    were talking about other reporting, you mentioned REJIS.

 3    Would you just state for anyone who might -- a member of the

 4    public who might be listening who doesn't know -- who those

 5    people or those entities are that you're referring to?

 6              MS. NICOLLE BARTON:      Yes, ma'am.

 7              So Benchmark is a software system that we have hired

 8    to help us develop all of our of use-of-force policies,

 9    tracking system, our use-of-force review, vehicle pursuit

10    tracking system, and that will also house our early

11    intervention systems.      So we'll track our system complaints

12    and track officer performance.        REJIS is a regional system

13    that tracks all of the crime analysis data and our records

14    management system.      So they're two totally separate systems

15    that house different information and track different data

16    requirements for our Consent Decree.

17              So REJIS is -- what we're hoping to do with REJIS is

18    help us track all of our stop, search, and arrests because

19    that's a system that the officers are able to use when they're

20    pulling someone over for a traffic stop, when they're issuing

21    a citation, and it has all those required fields that are

22    required by not only the State but now our Consent Decree to

23    track the data that we need to use for tracking for the

24    Consent Decree as well.

25              THE COURT:     All right.    Thank you.
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 10 of 51 PageID #: 2653
                                                 1/12/2021 Status Conference
                                                                    10
  1              And, yes, under the Consent Decree, we do need to be

  2   able to monitor the performance and track what is happening,

  3   and that is -- has -- does require a lot of -- well, we used

  4   to call it paperwork, but now it's data collection and forms

  5   and things that are readily able to be collected and analyzed,

  6   and so that's what, as I understand, is going on here and

  7   you're working on.

  8              Yes, Mr. Carey, next.

  9              MR. CAREY:    Yes, Your Honor.      One of the things that,

10    you know, we talked about during our status hearing in the

11    past and some of our citizens have expressed some concern

12    about is a situation -- excuse me -- are situations where, you

13    know, other police departments or officers from those police

14    departments are called in to the City of Ferguson to assist

15    FPD with, you know, a particular function.

16               For example, two -- two situations come to mind.            Of

17    course, in the past, when we've had protests, we've talked

18    about our Code 1000 situations where we've had planned

19    protests, where we know we're going to need additional backup

20    for FPD to -- to sort of help police those situations, and

21    then we also have those situations where we have unplanned

22    occurrences, emergency occurrences that just happen, where FPD

23    may need to call in a backup from a different police

24    department.

25               So Chief Armstrong is going to explain for the
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 11 of 51 PageID #: 2654
                                                 1/12/2021 Status Conference
                                                                               11
  1   public's benefit and also for the Court's benefit the

  2   difference between those two situations as it relates to the

  3   Consent Decree and how the City is functioning in those two

  4   situations and also maintaining its compliance with the

  5   Consent Decree.      So if Chief Armstrong would like to do that,

  6   that would be great.

  7              THE COURT:    All right.     And as I understand it, what

  8   you're talking about is this is sort of an explanation for why

  9   if the citizens see police departments, police officers from

10    other departments responding to things going on in Ferguson,

11    you know, there's a reason for that, and these are some of the

12    reasons, and so -- and the situations where that might occur.

13               MR. CAREY:    Absolutely, Your Honor.

14               THE COURT:    Right.    And so, Chief Armstrong, yes,

15    we'd be glad to hear from you.

16               CHIEF JASON ARMSTRONG:       Thank you and good morning,

17    Your Honor.     So the first thing that I wanted to talk about is

18    a program and a system that we have here in St. Louis County

19    called the Code 1000, and what the Code 1000 system is -- it's

20    a system we created for when there is an event going on in a

21    particular jurisdiction and they may not have the resources to

22    effectively and safely manage or respond to that event.             We

23    have a Code 1000 system where other agencies, other

24    jurisdictions, you know, send officers, send resources into

25    the jurisdiction where the incident is going, is going on at,
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 12 of 51 PageID #: 2655
                                                 1/12/2021 Status Conference
                                                                              12
  1   and -- and so the Consent Decree, you know, addresses these

  2   occasions because, you know, they recognize, you know, what

  3   happened with the unrest in 2014, that, you know, a lot of

  4   police departments had to come in here to help Ferguson manage

  5   and respond to what was going on.

  6              And the Consent Decree has language in it that talks

  7   about when we have these, these incidents, going on when we

  8   need to bring in other agencies to help and assist us, you

  9   know, what that help should look like and what the -- what are

10    the mandates that the Consent Decree puts on us when we're

11    getting this help.      And -- and what the Consent Decree

12    explains is, you know, when we're getting this help, you know,

13    it is Ferguson Police Department's responsibility to request

14    that the agencies that are coming in to help and assist us,

15    you know, follow certain provisions that are spelled out in

16    the Consent Decree or things that we instituted into our

17    policies here at Ferguson Police Department.

18               And so what we've done, you know, since I've been

19    here, when we've had to call on the resources of the Code

20    1000 -- so the Code 1000 primarily is built for events that we

21    know about beforehand, planned events.          So say if there's a

22    planned protest, and so if we know there's going to be a

23    protest on a particular date, then I can call and activate the

24    Code 1000 group, and we can go ahead and start working on what

25    resources we may need, and so as part of that planning, we
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 13 of 51 PageID #: 2656
                                                 1/12/2021 Status Conference
                                                                  13
  1   always create an incident action plan, and so anybody familiar

  2   with, you know, the Incident Command System or the National

  3   Incident Management System, it's all these forms and

  4   documentation that we use in public safety and first

  5   responders that, you know, just kind of spell out everybody

  6   that's going to be a part of that response; everybody gets the

  7   same documentation so everybody understands what's going on

  8   and everybody can be on the same page so we all know what to

  9   expect and what everybody's roles and responsibilities are,

10    you know, as we're responding to the event.

11               And so -- so every Code 1000 that we've had -- since

12    I've been here, I speak to -- when we put together the

13    incident action plan, a part of that document has specifically

14    been the paragraphs from the Consent Decree that are spelled

15    out that we have to make the formal request to agencies that

16    are coming to assist us and -- and the requests that we're

17    making to them of, you know, what actions they can take or

18    they should take or what we would like to see, and so, you

19    know, what's documented in every one of our incident action

20    plans that we've had to put together in the last year and a

21    half or so -- that exact verbiage has been copied from the

22    Consent Decree and put in that document because that document

23    is sent out to every agency that is participating in the Code

24    1000 response, and so that's kind of our way of documenting

25    for Consent Decree purposes just to be able to show that we
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 14 of 51 PageID #: 2657
                                                 1/12/2021 Status Conference
                                                                  14
  1   are making that request, you know, when we do have these Code

  2   1000 responses.

  3              And so as we looked at the Consent Decree and the

  4   verbiage in there and, you know, what -- what it appears the

  5   intent behind the verbiage that was in the Consent Decree --

  6   you know, me personally, you know, I feel it was largely

  7   surrounding, you know, big events such as a protest or if you

  8   had, you know, an active shooter or just -- just some big

  9   event where you just had just a large amount of police

10    agencies converging into Ferguson to help and assist, and so

11    that's kind of how we -- you know, we managed that with the

12    Code 1000 response.

13               So another -- another instance that we have where we

14    may get some outside help is for unexpected events, which are

15    more -- you know, we would more so classify those as just

16    emergency situations, you know, that arise.           And, you know, I

17    don't necessarily know or my takeaway is not necessarily that,

18    you know, the verbiage in the Consent Decree is really

19    addressing this, and so we really haven't had a lot of

20    conversations surrounding what that looks like for us as it

21    pertains to the Consent Decree because I just don't think that

22    was really at the heart of what the Consent Decree was

23    addressing, but recently, some concerns, you know, have been

24    brought up from some of our citizens because they saw some

25    officers from another police department that responded to an
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 15 of 51 PageID #: 2658
                                                 1/12/2021 Status Conference
                                                                  15
  1   address here in Ferguson, and so I just wanted to share some

  2   information on what contributed to that and what happened with

  3   that, and, you know, naturally, this is something that, you

  4   know, it wasn't really on our radar previously the way that

  5   this shaped out, and so this is something that we've been in

  6   contact with -- communication with the DOJ about, and we'll

  7   continue to talk through this to see, you know, exactly what

  8   this looks like for us moving forward.

  9              But on the day in question, a 911 call came into our

10    dispatch center, and the lady on the phone was very panicked

11    and was in a frantic state, and she told us that there were 50

12    people outside of her house that were coming to beat up her

13    son or fight her son, and she also said that somebody in the

14    crowd had brandished a gun already and somebody had busted out

15    her window.     And so this lady is calling in; she's screaming

16    like, you know, "Send help.        Send help.    Send help.     Send help

17    now."

18               And at the moment that that call came in, all of our

19    officers, all of the Ferguson officers, were on other calls,

20    so we had -- so nobody was in service at that exact second,

21    and so when we have a situation like that happen, you know, we

22    start calling the supervisor and telling him, "Hey, we got

23    this call over here.       You know, we need officers to start

24    breaking free," but there is a lag time in that process.              If,

25    you know, an officer is standing there talking to you about,
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 16 of 51 PageID #: 2659
                                                 1/12/2021 Status Conference
                                                                              16
  1   you know, a concern or an issue that you have, you know, we

  2   don't just turn and just run out.         You know, there's a --

  3   there's a dialogue that goes along with that just out of

  4   courtesy, you know, to the citizens and to the residents.

  5              And so on that particular day, given the gravity of

  6   what the caller told us, "There's 50 people outside," and in

  7   addition, as we were talking to the caller on the phone, she

  8   stopped talking to us, and so when I say she stopped talking

  9   to us is she didn't hang the phone up; she just stopped

10    communicating.      So the phone line was still open, and the

11    dispatcher keeps calling her and calling her, "Ma'am, ma'am,

12    are you still there?       Are you still there?"      And there's

13    nothing but silence on the line.         And so, you know, those --

14    those are critical, you know, incidents that have the

15    potential to be critical incidents.

16               And so at that time, our dispatchers, who we also

17    dispatch for the neighboring city to Ferguson, Calverton Park,

18    so we can see them on our screen.         So we can see if they're

19    busy on calls or if they're in service, and so the Calverton

20    Park officers were in service at that time, and so with the

21    gravity of the situation, our dispatchers called Calverton

22    Park and asked them if they could go ahead and respond to that

23    location while we were simultaneously working on getting some

24    Ferguson officers to break free from the calls and the

25    services that they were providing so we could get them over
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 17 of 51 PageID #: 2660
                                                 1/12/2021 Status Conference
                                                                  17
  1   there to that, to that location, and so that's what happened

  2   is Calverton Park officers responded to that location because

  3   of the gravity of the situation, and Ferguson officers

  4   responded also.      We just got there after the Calverton Park

  5   officers got there because all our officers were tied up.

  6              And so that's a little bit different scenario really

  7   than what the Consent Decree, you know, kind of highlights and

  8   really addresses, and so, you know, with this coming up and

  9   some of the dialogue that's come along with it, you know, it's

10    one of the things we recognize that we need to have some

11    further conversation on and look and see, you know, how we can

12    best address, you know, scenarios like that because they are

13    going to arise and they are going to happen, and my primary

14    responsibility here is if somebody needs help, I have to get

15    them help.     If somebody's in danger, I have to get them the

16    help that they need, you know, in that moment.

17               And so, you know, so situations like that are not

18    uncommon.     They don't happen frequently, and when -- when

19    those outside agencies respond to help us in a case like that,

20    they're there in a support role, and so, you know, their

21    primary responsibility is just -- is for the safety of people,

22    and so their ideal thing is to get there and just try to make

23    the scene safe.      And we get there; we handle the report; we

24    handle the accident; we handle everything.           Those agencies

25    aren't coming in here and writing the reports for us or
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 18 of 51 PageID #: 2661
                                                 1/12/2021 Status Conference
                                                                              18
  1   anything like that.      We handle everything.       It's just that

  2   they have to do anything before we get there.            It's almost

  3   like they're a witness to our report at that point in time.

  4   And so we're going to write the report and all the

  5   documentation, and any officer that had to contribute anything

  6   to that response, they have to write a statement, essentially,

  7   you know, as a witness to what they did or what they saw when

  8   they got there, when they showed up, and so that's primarily,

  9   you know, how it's done or how it's worked.

10               And so it's just as these concerns have recently been

11    brought up that we've been talking about, you know, we just

12    have to have some more conversations with the Department of

13    Justice to see exactly, you know, how we would classify that

14    and if there is something specific to the Consent Decree that

15    is addressing, you know, when we have, you know, those

16    incidents or issues arise.        You know, we just have to get

17    together and work through it a little bit more to see what

18    that should look like, that, you know, we would still be in

19    compliance with everything that the Consent Decree, you know,

20    requires of us.

21               But that particular incident that day, it was just

22    about getting somebody the help that they needed when they

23    needed it, and that always should be a top priority for us.

24               THE COURT:    All right.     Thank you.    And I do -- I

25    think that's a good explanation of the two different types of
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 19 of 51 PageID #: 2662
                                                 1/12/2021 Status Conference
                                                                              19
  1   situations where someone would be called in from another

  2   jurisdiction.

  3              All right.    Mr. Carey.

  4              MR. CAREY:    Yes, Your Honor, just -- you know, just

  5   to conclude that point, you know, that Chief Armstrong was

  6   making, that does present, you know, a situation where we, you

  7   know, have to just sort of work through the logistics of what

  8   those unexpected emergency calls look like for Consent Decree

  9   compliance purposes, whether or not the Consent Decree was

10    even designed to touch those, you know, and if so and if the

11    Consent Decree was, then, you know, what do we need to do

12    policy wise to -- to help flesh out, you know, those

13    situations.     So, you know, I think the parties will get

14    together and figure out that dilemma and, you know, have

15    something to share with the public, you know, in the future on

16    those things.

17               THE COURT:    All right.     And, Mr. Carey, can you just

18    keep your voice up just a little?         You're a little quiet.

19               MR. CAREY:    For sure.     No worries.

20               THE COURT:    Thank you.

21               MR. CAREY:    I'll talk up a little bit, but I'm

22    actually done talking for now.         The City is actually done with

23    our presentation, so we'll yield the floor to -- to Your Honor

24    to decide.     I mean I can't remember if the Department of

25    Justice goes next or if it's the Monitor.
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 20 of 51 PageID #: 2663
                                                 1/12/2021 Status Conference
                                                                      20
  1              THE COURT:    I think the Department of Justice does,

  2   and we'll ask them for any comments, and then, obviously, we

  3   can discuss all of this once we've heard from everybody.

  4              So, Ms. Glass.     This is Nancy Glass on behalf of the

  5   Department of Justice; correct?

  6              MS. GLASS:    That's right, Your Honor.        Good morning

  7   and thank you for this opportunity for us to brief the Court

  8   and the public on progress in implementing the Consent Decree.

  9   We also wanted to say we appreciate all the public comments

10    that we got before today's hearing.          We really find the

11    feedback in these comments helpful and appreciate the time and

12    effort that individuals and groups took in putting those

13    comments together.      I'm going to try to address as many as

14    possible of them as I can in my remarks.

15               As Ms. Barton and Chief Armstrong's presentations

16    made clear, Ms. Barton has really been critical in

17    coordinating and moving forward the City's compliance in

18    implementing the Consent Decree, and we're just very grateful

19    to her for her diligence and her work with these efforts.              As

20    she reported, more progress has been made in virtually every

21    area of the Consent Decree.        I'm just going to add a few

22    points beyond the updates that Ms. Barton already provided.

23               In general, we'd like the public to know that in this

24    year five of implementation, we intend to shift somewhat in

25    our focus.     Certainly, there are some foundational tasks in
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 21 of 51 PageID #: 2664
                                                 1/12/2021 Status Conference
                                                                  21
  1   implementation that still need to be done and, for example, in

  2   training and policy writing, but in addition to getting those

  3   tasks done, we do intend to focus more on evaluating the

  4   City's progress on the ground and auditing its compliance with

  5   the new policies that have been issued.

  6              So our work on cameras is a good example of this

  7   shift in policy.      As Ms. Barton reported, the City says that

  8   it's now completed its roll call trainings on the new camera

  9   policies.     So at our virtual site visit in December, we asked

10    the City to provide documentation relating to how cameras are

11    being used.     There's no audit scheduled yet, but the point is

12    we're planning ahead, and when the time comes, we want the

13    City to be ready to provide the documentation that's needed to

14    show that these new policies are being implemented correctly.

15               On use of force and the First Amendment, we are

16    waiting for documentation from the City related to use of

17    force at the protest in August.         As Ms. Barton reported, the

18    City has provided its after-action reports relating to the May

19    protests.     After we received that report after the last

20    hearing, we did ask the City to provide us the documentation

21    that was underlying that report.         The City provided that last

22    week.    So we now have the incident reports, use-of-force and

23    investigative reports that the after-action report was based

24    on, and we're working on reviewing those.           We've also asked

25    for but -- and are waiting to receive the police department's
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 22 of 51 PageID #: 2665
                                                 1/12/2021 Status Conference
                                                                  22
  1   video relating to any incidents in the May protests, and when

  2   we get that, we'll review it carefully.

  3              I wanted to respond to a public comment expressing

  4   concern about the scope of our review of police department

  5   action for the summer protests, and we absolutely agree with

  6   the point that our review cannot be limited to simply

  7   reviewing what police officers write in their reports.             So to

  8   that end, when we -- our review of the video will be very

  9   important.

10               We also -- in the event that any complaints about

11    police conduct are filed with the CRB or with the police

12    department, we will review those, and we invite members of the

13    public, in particular, individuals who were at the protests,

14    who have information, to share.         They're welcome to share it

15    directly with us.      The best way to do so is by email.

16               On the community survey, we're glad to hear from the

17    Monitoring Team that the survey will be active soon, and we do

18    look forward to getting valuable feedback from the community

19    about how -- community police relations, the public safety,

20    the municipal courts, among other topics covered by the

21    survey.    We agree with the public comments expressing concern

22    about the lack of representative responses in the last survey,

23    and we appreciate the Monitoring Team's efforts this time

24    around to ensure that they get a more representative sample.

25    We just wanted to say as well we appreciate Mayor Jones' offer
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 23 of 51 PageID #: 2666
                                                 1/12/2021 Status Conference
                                                                  23
  1   of mobile hotspots and laptops to -- for use in getting survey

  2   responses from the public efficiently and safely on the

  3   ground.

  4              On the CRB, there's been a lot of activity since the

  5   last court hearing in meetings between the CRB and the City,

  6   and they have made progress in working out agreements,

  7   particularly, around sharing information.           There are a few

  8   areas that still need to be resolved, as reflected in the

  9   public comments, and we expect to discuss those issues

10    directly with the CRB and the City in meetings over the next

11    month.    The CRB does have an important role to play, both

12    under the Consent Decree and the municipal code.            We expect

13    that role to last well beyond Consent Decree implementation,

14    and we're really glad the work that the City and the CRB are

15    putting in to institutionalizing their practices and

16    relationship.

17               Relating to the NPSC, there was a public -- some

18    public comments expressing concerns about lack of capacity of

19    the NPSC during the pandemic.        That is concerning, and we

20    certainly agree that the City should be providing any

21    resources that the NPSC needs to do its important work, and we

22    would just urge the NPSC to reach out to the City if there are

23    particularly -- particular resources they need.

24               On the issue Chief Armstrong and Mr. Carey discussed

25    regarding the difference between Code 1000 responses and other
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 24 of 51 PageID #: 2667
                                                 1/12/2021 Status Conference
                                                                  24
  1   jurisdictions responding to emergency calls for service, the

  2   only thing I would just add is that, you know, we have spoken,

  3   as Chief Armstrong mentioned, with the City to clarify

  4   expectations.     The particular incidents that gave rise to the

  5   public comments and concerns, we think -- we didn't have

  6   concerns with how that was handled, at least with regard to

  7   implicating the Consent Decree, and we'll continue monitoring.

  8              Finally, just two areas that are still probably more

  9   accurately characterized as being in Phase I of compliance,

10    and that's training and data.        Now that most of the critical

11    policies are complete, the police department is working on

12    issuing roll call trainings on those policies, and because

13    this came up in a comment to us and also has come up at other

14    hearings, I just wanted to take a moment to discuss the role

15    of the roll call trainings, which is to brief officers as

16    efficiently as possible on the changes in policy because the

17    policies can't come into effect and officers can't be held

18    accountable until they've been told about changes in policy,

19    but no one thinks that the roll call trainings, which are

20    really just performing a briefing function, could replace a

21    comprehensive, scenario-based training program, which is

22    required by the Consent Decree.         We absolutely recognize and

23    agree with the public comments stating that the policies will

24    remain just that, on paper; they won't become part of

25    department practice until there's also a robust in-service
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 25 of 51 PageID #: 2668
                                                 1/12/2021 Status Conference
                                                                  25
  1   training program to put them into practice, and we do expect

  2   in year five that the City will be turning its attention to

  3   creating a training program.

  4              Finally, on the data, Ms. Barton gave a good overview

  5   of all the progress with regard to use of force, and I just

  6   wanted to add that we do intend as well to turn to thinking

  7   about how annual reporting will be done as well.

  8              And that's all I had, Your Honor, unless the Court

  9   has any questions.

10               THE COURT:    I do not have any questions at this time.

11    I think I'd prefer to hear from the Monitor next, and then we

12    can see if there are further questions we all might want to

13    discuss.    So, Ms. Tidwell.

14               MS. TIDWELL:     Thank you, Your Honor, and thank you to

15    the City and to DOJ for their updates.          We look forward to

16    working with the parties on getting more clarification on the

17    issues of mutual aid and Code 1000 and sort of what the

18    distinction or sort of what the Consent Decree's applicability

19    to both is, and we'll be working with the parties on those

20    issues in the coming weeks and months.

21               Just to pick up on one of the issues that Ms. Glass

22    raised in her remarks with regards to the community survey, so

23    we do have -- the Police Foundation has agreed to launch the

24    survey.    It's active now online, and we will send out an

25    announcement with the URL or the login address to our listserv
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 26 of 51 PageID #: 2669
                                                 1/12/2021 Status Conference
                                                                  26
  1   members and to the parties so that they can distribute it as

  2   well and put it on the City's website.          So the City -- so the

  3   survey is active for online participants.

  4              As Your Honor remembers and as we've discussed in

  5   prior court hearings, one of the issues is that, you know, we

  6   can't do in-person -- you know, our plan to do some in-person

  7   surveying to boost representation in areas that were

  8   underrepresented in the last survey -- we are unable to do

  9   that due to COVID, and so working with the parties and with

10    Dr. Leigh Anderson, our community engagement consultant, we've

11    tried to figure out ways or sort of work with the parties and

12    with the City -- and Mayor Jones has been really helpful in

13    this regard -- in trying to overrepresent or sort of

14    oversample in some of those harder-to-reach areas of the

15    Consent Decree to sort of -- to hone in on.

16               And so the Police Foundation has worked with us.

17    They go out and develop the survey and handle reporting, but

18    they worked with us on development of a postcard that would be

19    sent to not only people who have had recent interaction with

20    the municipal court in Ferguson but also to a sample, a

21    representative sample, of registered voters within Ferguson,

22    and the postcard would contain both the URL or the web address

23    for the survey, but also to address and to hopefully mitigate

24    the digital divide and the inability of some people to access

25    the survey online, we'll also include a phone number to my
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 27 of 51 PageID #: 2670
                                                 1/12/2021 Status Conference
                                                                              27
  1   firm in Boston where a person can request that a survey be

  2   mailed to them along with a self-addressed return envelope,

  3   and so we have -- the postcards have been developed.             The

  4   issue now with the Police Foundation mailing them out is just

  5   we just have to finalize the contract between the Monitoring

  6   Team, the City, and the Police Foundation because, Your Honor,

  7   the payment structure for the Consent Decree is that our

  8   bills, the Monitoring Team's bills, get submitted through the

  9   City, and so that would include our subject matter experts and

10    any other consultants that we engage, to include the Police

11    Foundation, and so we have -- last week, we gave the City a

12    revised contract for -- from the Police Foundation, and my

13    hope is that Mr. Carey and the City officials will be able to

14    review that and return that back to us relatively soon so that

15    we can get the postcards mailed out, but the Police

16    Foundation, knowing sort of the -- you know, the anticipation

17    for the survey and getting it started, has agreed to launch

18    the survey even though the contract is not fully executed at

19    this point.     And the --

20               THE COURT:    And so just so it's clear, the survey is

21    up and live now.      So although it doesn't -- for people who

22    don't have the capacity to go online to get it, the postcards

23    and the phone number aren't out, distributed yet, but they

24    will be shortly, and -- but people can go in online, and then

25    this is where the mayor, I believe, did offer some places
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 28 of 51 PageID #: 2671
                                                 1/12/2021 Status Conference
                                                                  28
  1   where there would be hotspots or ability for people to -- if

  2   they didn't have Internet -- to, perhaps, answer the survey

  3   online.    Is that correct?

  4              MS. TIDWELL:     That's right, Your Honor, and then we

  5   will also -- when we send out the announcement with the web

  6   address, the URL for the survey, we'll send the phone number

  7   for people to request to have a survey mailed to them.             So you

  8   certainly don't have to wait to get a postcard in the mail

  9   with the phone number.       The phone number will be sent out as

10    well so that people could call and have a survey mailed to

11    them.

12               THE COURT:    Right.    And I would encourage if there

13    are people listening to this, members of the public and, of

14    course, anyone else who -- you know, people associated with

15    the City, to please, you know, publicize this to the extent

16    you're able to.      Tell your friends and neighbors that there

17    will be ways to do it even if you don't have Internet access,

18    and try to get -- we'd like to see as much participation as

19    possible.     Everyone wants that.

20               All right.    Go ahead, Ms. Tidwell.

21               MS. TIDWELL:     Thank you, Your Honor.       And then we did

22    have some radio spots.       St. Louis Public Radio was able to

23    help us with that to -- to, hopefully, boost participation or

24    at least sort of to get people knowledgeable and sort of aware

25    that the survey is coming, and Dr. Anderson will be planning a
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 29 of 51 PageID #: 2672
                                                 1/12/2021 Status Conference
                                                                              29
  1   trip, a return to Ferguson, to do some, you know, not

  2   in-person survey taking but, certainly, some -- some more

  3   publication and on-the-ground sort of promotion of the survey

  4   in the coming weeks.

  5              THE COURT:    All right.     Thank you.

  6              MS. TIDWELL:     And so moving on from there, Your

  7   Honor, the -- as we reported during the court hearing in, I

  8   think it was, June and in September, one of the issues that

  9   we've faced this year is in trying to push out or issue our

10    second semiannual report for calendar year 2020, and I

11    decided -- I had made the decision that we would issue an

12    update on the Comprehensive Amnesty Program along with that

13    report, and that just took longer to put together than I had

14    anticipated, and so rather than issuing an interim report or

15    providing some other means to sort of update as to what had

16    gone on, to provide some update as to the work of the parties

17    or the -- the City, in particular, during this year, we held

18    back the report while we tried to sort of piece together the

19    Comprehensive Amnesty Program.         And, certainly, as part of

20    some of the feedback that we've gotten, some of the helpful

21    feedback, you know, we'd look to -- we don't anticipate

22    another kind of delay as to what happened this year, but

23    certainly, we would look to ways to update the community as to

24    these delays, some other mechanism beyond sort of coming to

25    these court hearings and saying that it was delayed.             We will
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 30 of 51 PageID #: 2673
                                                 1/12/2021 Status Conference
                                                                  30
  1   find some other way to get that out because we know that it is

  2   important for people to be updated on the status of these

  3   things, but the semiannual report has now been given to the

  4   parties who would have -- I think it's 15 days under the

  5   Consent Decree to look through it, to get us back any helpful

  6   feedback that they might have, and then we would issue that

  7   report after the parties complete their review.            So we sent

  8   that to them this morning so that we would be able to say to

  9   you at the court hearing today that we had sent the report to

10    the -- to the parties, and so we have done that, and we look

11    forward to hearing from them.

12               The report will include the work plan for year five,

13    for 2021, and so this is much like last year at this time.

14    The work plan for the year comes out -- it came out, I think,

15    at the end of January last year, so we anticipate that that

16    will be about the same this year.         Just, you know, as

17    Ms. Glass mentioned, some of the issues or areas of priority

18    for year five will be training, the training plan.             We're

19    happy to hear Ms. Barton again reiterate that the City has

20    some help from two folks from the academic spaces in the

21    St. Louis/Ferguson area, and so we hope that they'll be

22    helpful in the development of the robust training plan that's

23    needed under the Consent Decree, something beyond the roll

24    call training, as Ms. Glass mentioned.          We, again, sort of --

25    you know, our call for the City to engage someone for that
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 31 of 51 PageID #: 2674
                                                 1/12/2021 Status Conference
                                                                               31
  1   task specifically, as they did for the consent decree

  2   coordinator position, but also to have someone dedicated to

  3   the training function who has skills in that area.             We, you

  4   know, again, affirm sort of our belief that that would be

  5   really helpful in terms of putting together curriculum and

  6   navigating or figuring out sort of where the State-required

  7   POST certification trainings and the Consent Decree trainings

  8   overlap and identifying gaps and figuring out how to address

  9   those.    Excuse me.    So we hope that the City will consider

10    that still or if the academic support that they've gotten from

11    the area colleges are not able to fulfill that, that they look

12    to hiring out either on an interim basis or for a long term.

13               The other areas that we would be looking to in year

14    five would be auditing.       As Ms. Glass mentioned and

15    Ms. Barton, the City did respond to the Monitoring Team's

16    response for records for the use-of-force audit, and so now

17    the -- the Monitoring Team, Bob Stewart and I, will look

18    through the City's response and determine what level of

19    records we need in order to conduct a fulsome audit of

20    use-of-force reporting.       The -- rather than wait for Benchmark

21    and the other data related, which will certainly make auditing

22    easier, we decided to move forward with the use-of-force audit

23    even before the use-of-force report was generated

24    electronically through Benchmark because the policies in that

25    area were far enough along that we felt that it was time to
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 32 of 51 PageID #: 2675
                                                 1/12/2021 Status Conference
                                                                              32
  1   start auditing in that area, and so we will be doing it the

  2   old-fashioned way with paper.        Mr. Stewart will schedule a

  3   site visit to the City to conduct a review of reports that

  4   we've identified that fall within the audit reports.             So our

  5   body-worn camera footage or whatever it is that's needed to

  6   assess compliance with the use-of-force provisions and the

  7   use-of-force reporting provisions.

  8              And lastly, Your Honor, just with regards to the

  9   municipal court and the Comprehensive Amnesty Program, as the

10    semiannual report will -- will detail in a little bit more, a

11    little bit more at length, the Comprehensive Amnesty Program

12    is just about completed.       The City is at or near complete

13    implementation with the exception of two provisions of the

14    good-cause criteria, good-cause criteria number three and

15    good-cause criteria number five.

16               And so good-cause criteria number three deals with

17    license suspension and cases kept open if the defendant has an

18    open "operating after suspension" charge and if that charge

19    did not, essentially, stem from the defendant having failed to

20    appear at another court hearing or failed to pay a fine at

21    another court hearing.       And so there are about 800 cases that

22    remain open under good-cause criteria number three, and so

23    within this year, the Monitoring Team will be working with the

24    parties and with the Court to try to determine how the -- the

25    city prosecutor and how the City determine that the cases left
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 33 of 51 PageID #: 2676
                                                 1/12/2021 Status Conference
                                                                  33
  1   open did not fall, were not generated from a defendant having

  2   failed to appear or the defendant having failed to pay a fine,

  3   and so as soon as we have some sort of comfort that the cases

  4   that were left open under this criteria were assessed or

  5   evaluated to make sure that they actually fall within that

  6   criteria, then we'll be able to sign off on compliance with

  7   good-cause criteria number three.

  8              The remaining criteria, good-cause criteria number

  9   five, deals -- is the sort of catchall provision that permits

10    a case to be kept open in the interests of justice, and as we

11    noted in -- in our report, I think, in 2019, in looking at the

12    eight or so cases that were kept open under good-cause

13    criteria number five, I think about six of them deal with yard

14    maintenance and sort of those kinds of things, and so we'll be

15    working with the City to try to delve a little bit deeper as

16    to whether or not, you know, a six- or seven-year-old failure

17    to maintain your yard or whatever it is falls within sort of

18    in the interests of justice needs to be kept open under

19    good-cause criteria number five.

20               And, oh, one other point just on auditing, Your

21    Honor.    In year -- in this year, the next area of our focus

22    would be the accountability provisions even though, you know,

23    once again, Benchmark may not be -- the module for that may

24    not be at completion, but we would be working with the City

25    and with the parties to start auditing in that area as well.
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 34 of 51 PageID #: 2677
                                                 1/12/2021 Status Conference
                                                                              34
  1              And I think that's it.

  2              THE COURT:    All right.     Thank you.

  3              Mr. Carey, can you discuss in a little more detail

  4   the issue of training and the comprehensive training plan and

  5   where the City stands on that?         I know the citizens are very

  6   interested in what's going on.         I know the roll call training

  7   has been, you know, successfully done on many of the policies,

  8   but we need to, you know, add the rest, and so I -- and this

  9   was raised, I think, in one of the citizen letters, and so I

10    think that's one thing I'd like to hear you comment on a

11    little more.

12               MR. CAREY:    Your Honor, yes.      I think it'd probably

13    be appropriate for Chief Armstrong to give a little more

14    detail to you on where we are with that aspect of the

15    training.

16               CHIEF JASON ARMSTRONG:       Yes.   Thank you, Your Honor.

17               So as was mentioned earlier, there are really two

18    components when we talk about training.          We have the roll call

19    trainings, which, as Ms. Glass explained, that's nothing more

20    than just a review of a policy, and so that is not an

21    extensive, in-depth training class, and so what the Consent

22    Decree calls for is for us to have pretty much an extensive

23    in-service training platform, a program that we want to make

24    sure that our officers are getting the training that they need

25    and also the training that is required as to the Consent
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 35 of 51 PageID #: 2678
                                                 1/12/2021 Status Conference
                                                                    35
  1   Decree.    And so the Consent Decree, you know, spells out what

  2   those trainings should look like and what they should include,

  3   and as we try to develop those, you know, we have to send them

  4   to the DOJ for their approval and so on of what that looks

  5   like, and we're a small department.          We're a small department.

  6   We are understaffed, and we do not have a training

  7   coordinator.     We do not have a dedicated training professional

  8   on this police department, and so we have people that have

  9   other duties and other responsibilities that also try to work

10    on this training in addition to the other duties that they are

11    fulfilling.

12               And so one of the things that we tried last year --

13    we, you know, had pretty much worked through the bulk of our

14    use-of-force policies, and we took a stab at trying to create

15    our own in-service, use-of-force training, and so the process

16    that we utilized in doing so is we communicated with some

17    other cities across the nation that are under consent decrees

18    that already have DOJ-approved use-of-force training programs

19    and training classes that they are implementing, that they're

20    working off of, and so we got some examples, you know, from

21    some other cities, and so we took that, and we compiled it to

22    try to create our own use-of-force training that would meet

23    the standard of our in-service training, the standard demanded

24    under the Consent Decree.        And so we put that training class

25    together and sent it to the DOJ to see what they thought about
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 36 of 51 PageID #: 2679
                                                 1/12/2021 Status Conference
                                                                  36
  1   it, and -- and that training and the feedback that we got from

  2   the DOJ is that we were nowhere near what their expectation

  3   was for what they would want to see in that training class and

  4   how they would want to see that training provided, and -- and

  5   it took us an enormous amount of time to do that work and to

  6   put that together, and when we got it to them, you know, the

  7   response was, "No, this is not what we're looking for."

  8              And so that really laid the foundation for, okay, you

  9   know, we -- as we are currently set up and as we are currently

10    staffed, you know, we don't have that professional with that

11    background that has took the time to dedicate to creating

12    these trainings that -- that would -- that would commute the

13    standards and the requirements under the Consent Decree, and

14    so after that, we kind of went back to the drawing board, and

15    we had some additional conversations, you know, with the

16    Department of Justice, and so I think, you know, they sent us

17    some recommendations, and I think that's how we got to some of

18    the professors here in the St. Louis area, for us to try to

19    talk with them and see what other kind of additional help or

20    resources we could get in that area because typically and what

21    every other city or what every other police department in the

22    state of Missouri works off of is Missouri Peace Officer

23    Standards and Training Council, so Missouri POST.            And so --

24    you know, so Missouri POST mandates that every police officer

25    in the state of Missouri has to get a minimum 24 training
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 37 of 51 PageID #: 2680
                                                 1/12/2021 Status Conference
                                                                              37
  1   hours each year, and they dictate, you know, some of those

  2   training hours have to be in specific areas, and then the

  3   other hours can just be in electives, you know, for the

  4   officers, and so we have -- you know, regionally, we've had --

  5   so, locally, we have the St. Louis County Academy that they

  6   put on training classes that all of their training classes are

  7   Missouri POST-approved, and so an officer goes to that

  8   training class, and then they get their POST credit that goes

  9   towards their mandated 24 hours so they're able to maintain

10    their law officer certification.

11               And so when we first started working on our training

12    program, that was largely what we looked at, to see what

13    classes were provided at the St. Louis County Academy and see

14    how that matched up with, you know, the requirements of the

15    Consent Decree.      The problem that we ran into or the problem

16    that that presents to us is -- I can't say every last one of

17    them, but for the most part, what we've looked at with the

18    training that was offered and provided that meets the State of

19    Missouri's level and authorized mandates for training does not

20    meet the Department of Justice standards of training, and so

21    those training classes where we could go there and we could --

22    we could -- you know, we could get the training and then just

23    authorize -- it's approved training through the State of

24    Missouri, but it doesn't meet the Department of Justice

25    requirements and demands for how the training is to be taught
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 38 of 51 PageID #: 2681
                                                 1/12/2021 Status Conference
                                                                  38
  1   and what -- you know, what all the components, you know, have

  2   to go into it and everything that has to be provided to the

  3   Department of Justice for them to sign off that we've met our

  4   Consent Decree requirements.

  5              And so, you know, like I said, we're a small

  6   department, so we don't have our own training academy, we

  7   don't have our own training division, you know, to create all

  8   of those things, and so it's really us trying to figure out

  9   how do we get this done and -- and what additional resources

10    can we get at our disposal to assist us in getting this done

11    really is what the challenge is before us because there are

12    plenty of training classes out there, but like I said, there

13    is just different levels of requirements and standards, I

14    would say, as far as what, you know, every other police

15    department and every officer is authorized to get compared to

16    what Ferguson has to get.        And so really, we're just -- you

17    know, it doesn't exist in this area, and we're having to

18    create it or find ways to create it.

19               And so with the bias-free policing program, you know,

20    we were able to contact another agency that has gone through

21    the DOJ process and has an approved training, and they're

22    coming here to put it on for us, but, you know, that takes a

23    lot of heavy lifting, and so, you know, that's not something

24    that we could do every month -- have a different agency come

25    into town just to put on this training.          So it's -- you know,
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 39 of 51 PageID #: 2682
                                                 1/12/2021 Status Conference
                                                                  39
  1   it's a lengthy process in us trying to get there, and so, you

  2   know, we are trying to get some more help and some more

  3   assistance and resources on the training front to where we

  4   could create, you know, more of that content ourselves and get

  5   it approved by the DOJ where we have more flexibility on how

  6   it gets presented because, you know, part of the challenge for

  7   me is, you know, we could have somebody come, but now, you

  8   know, I have to be able to send officers, you know, to the

  9   training class.      So now I'm taking officers off the road, you

10    know, that need to be out there responding to things.             So now

11    we're talking about scheduling:         How many officers do I have

12    on this team?     How many officers on that team?         So there's a

13    lot that goes into this.       Because of our staffing level right

14    now, you know, that makes it, you know, a challenge for us,

15    and that's why it's difficult for us to be able to use an

16    outside entity like St. Louis County Police Academy.             You

17    know, even if they had a class that met the Department of

18    Justice standards, those classes may be put on four or five

19    times a year at most.       That's not enough for me to get all of

20    my officers into that training, for all Ferguson officers to

21    attend that training in a year because if it's only offered

22    five times, I don't have enough people to be able to send

23    enough people to the training class each time that it's

24    offered.    So those are some of the challenges, you know, that

25    are presented to us, and we're looking at it to try and find a
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 40 of 51 PageID #: 2683
                                                 1/12/2021 Status Conference
                                                                  40
  1   way to work through those to make sure that we're meeting the

  2   requirements of the Consent Decree.

  3              THE COURT:    Well, and as you indicated, the work that

  4   you're doing with the New York -- Suffolk County, New York, on

  5   bias-free policing training is a good model, but there are

  6   other ways to do this.       Am I correct in understanding that the

  7   two professors that Mr. Carey mentioned are people who are

  8   going to assist you in at least figuring out a little more on

  9   how you might be able to do this?         Is that correct?      Is that

10    what part of what you -- what they're working on?

11               MS. NICOLLE BARTON:      Hi, Your Honor.      It's Nicolle.

12    So the two professors that we've recruited actually have

13    joined our Training Plan Committee, and I just want to

14    piggyback off of what Chief Armstrong said, you know, that we

15    don't have our own police academy.         When I got here, myself,

16    Assistant Chief McCall, and our Training Plan Committee did a

17    thorough review of what St. Louis County Police Academy does

18    offer, and we took a look at -- we set it side by side with

19    our Consent Decree, and we realized really quick though

20    St. Louis County Police Academy does offer trainings in lots

21    of areas, that they only touch on areas.           They may touch on

22    certain policing.      They may touch on problem-solving policing;

23    they may touch on bias-free policing, but it's not really a

24    robust training with the requirements that we would need to

25    have, and so we realized really quickly -- when we looked at
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 41 of 51 PageID #: 2684
                                                 1/12/2021 Status Conference
                                                                  41
  1   that, we did a thorough gap analysis of what St. Louis County

  2   has and can offer us and what we need to have in-house, and we

  3   realized that we did need to look outside of that to help us

  4   create or to help us find departments that had really good,

  5   robust, in-service training that we could work with them on,

  6   and that's how we ended up working with Suffolk County, New

  7   York, for our bias-free policing training.

  8              So, you know, and as Chief Armstrong stated, we're

  9   very short-staffed and we just don't have, you know, the

10    manpower to dedicate someone to do that, and our two

11    professors that we've added to the Training Plan Committee --

12    we haven't had an outside discussion on if they can help us or

13    consult with us as far as our overall training.            They're

14    offering their insight and their expertise on our training

15    plan and looking at, you know, our -- our PowerPoint

16    presentations and helping offer assistance in that area.              So

17    we really still need a dedicated person that can help us with

18    the development of training overall.

19               THE COURT:    All right.     Ms. Glass, do you have any

20    comments on the City's efforts in this regard and where we

21    think we're headed next?

22               MS. GLASS:    Thank you, Your Honor.       I just wanted to

23    be clear on one point in Chief Armstrong's comments relating

24    to the use of County courses.        DOJ has no objection to

25    Ferguson using -- making use of the -- at least in part of the
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 42 of 51 PageID #: 2685
                                                 1/12/2021 Status Conference
                                                                  42
  1   community or -- excuse me -- of County resources for classes

  2   and having that be part of its training plan.            In a lot of

  3   ways, that makes a lot of sense to not create everything from

  4   scratch.    We've never been given a set of lesson plans or

  5   details about a County course and assessed it and said it

  6   doesn't pass muster.       So my understanding was that the City

  7   was turning more to creating its own resources more because of

  8   staffing issues and its own needs, but in the event that, at

  9   any point, the City decides that it wants to use the County

10    courses it has available, we're certainly open to reviewing

11    those materials and seeing if they would meet the Consent

12    Decree requirements both in method of presenting

13    information -- so best practices for adult learning and that

14    kind of thing -- and also for the content that's required by

15    the Consent Decree, and we do intend to continue discussions

16    with the City about the resources needed to actually build a

17    sustainable training program.

18               THE COURT:    Yeah, and as I understand what Ms. Barton

19    is saying, that the City did do the kind of gap analysis or

20    whatever analysis of what the County offers and does see that

21    there are -- that the offerings may lack the specificity in

22    certain areas that are needed, but what you're saying is the

23    training offered by the County academy may provide a basis or

24    at least a ground-level training that would be appropriate but

25    they'd need more, and so I hope you all will continue to
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 43 of 51 PageID #: 2686
                                                 1/12/2021 Status Conference
                                                                              43
  1   discuss this with one another because it is a crucial area,

  2   and we've -- you know, we've talked about it a lot, and I know

  3   everybody wants to get it done.         The City's lack of resources

  4   is always a continuing problem.

  5              Ms. Tidwell, do you have anything to add on this

  6   training issue?

  7              MS. TIDWELL:     I would just say, Your Honor, you know,

  8   I agree with Ms. Glass that having the -- conducting a gap

  9   analysis or at least sort of getting the City to start the

10    trainings with what the County provides and then looking to

11    what's -- you know, what's leftover and maybe thinking of a

12    way to develop that separately, it could be -- you know, it

13    could be as simple as, you know, a couple of provisions of the

14    Consent Decree that aren't covered or a couple of areas that

15    the police department may internally be able to put together

16    itself or to -- to develop on its own, but we won't know until

17    we sort of get it in front of us and we take a look.             And so,

18    hopefully, the resources that they've brought on board, that

19    they've recruited will help them to sort of look at it with

20    that kind of critical eye to see maybe it could be developed

21    internally, whatever the gaps are.         Certainly, having Suffolk

22    County come in and do this "Train the Trainer," even though

23    it's specifically for bias-free policing, may help the City to

24    identify its own internal capacity for providing training, and

25    maybe some of these folks who are doing the "Train the
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 44 of 51 PageID #: 2687
                                                 1/12/2021 Status Conference
                                                                  44
  1   Trainer" can be people who can train in other areas or sort of

  2   provide that bridge between what the County provides and

  3   what's required under the Consent Decree.           So I'm hopeful

  4   that, you know, if everybody rolls up their sleeves, that we

  5   can get there, but it's just -- you know, it's just a matter

  6   of we just have to see it, and then we can assess and sort of

  7   move on from there.

  8              THE COURT:    Right.    And so I would encourage the City

  9   to follow through with that and provide that information.              I

10    mean I think you all can have some discussions with the

11    Training Committee as well as the department or however the

12    City chooses to approach it, but getting, you know, the basic

13    concept that you've all discussed before of taking -- if there

14    is -- you know, if some basic stuff is available from the

15    County or otherwise, doing that, but then as Ms. Tidwell says,

16    having -- figuring out what you can add onto it to bring it up

17    to the level you need, and, perhaps -- I know you've done a

18    lot of work, Ms. Barton -- and the City -- on getting the

19    Suffolk County people in to do this "Train the Trainer," and

20    that may be a good model for you to see how they do it, and it

21    also may identify which of your own trainers may have real

22    interest, you know, your internal people who are doing some of

23    the training for the department, in addition to their other

24    duties.    It may identify people who maybe really can take on a

25    higher role in that and devote more resources and more time to
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 45 of 51 PageID #: 2688
                                                 1/12/2021 Status Conference
                                                                   45
  1   it.   So I would just encourage everyone to keep working on it.

  2   I know, you know, it's another one of those things we wish

  3   could go faster, but just keep working and let's see if, at

  4   the next report, we can have -- you know, hear a little more

  5   about this.

  6              Are there any other areas, Ms. Tidwell or Ms. Glass,

  7   that you think I should ask the City about, or is there

  8   anything else the City wants to say?          I think you all have

  9   covered most of the areas that I thought you were going to

10    cover today, and your remarks have dealt with some of the

11    things that were raised in the comments from the public that

12    were sent in, and I appreciate the public remaining interested

13    in this.    I know there are some -- there are a number of

14    issues that the parties are continuing to work on, obviously,

15    and so I look forward to getting the Monitor's report and then

16    also seeing how the survey goes as well as the other things

17    you've mentioned here today.

18               Ms. Glass, from the department's perspective, do you

19    have other points or issues you'd like to raise or comment on?

20               MS. GLASS:    Thank you, Your Honor.       The one

21    additional thing -- with the Court's permission, I just wanted

22    to provide our community email address since I did invite

23    members of the community to share any information, in

24    particular -- well, on any topic but, in particular, relating

25    to the police action in regard to the summer protests.             So if
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 46 of 51 PageID #: 2689
                                                 1/12/2021 Status Conference
                                                                              46
  1   that's all right --

  2              THE COURT:    Yes, please.

  3              MS. GLASS:    Thank you.     It's

  4   community.ferguson@usdoj.gov.         That's

  5   community.ferguson@usdoj.gov.         Thank you, Your Honor.

  6              THE COURT:    All right.     And, Ms. Tidwell, I know

  7   you've advertised it, but can you also provide the address for

  8   where people can send you comments if they wish to do that?              I

  9   know it's up on the websites.

10               MS. TIDWELL:     Yeah.   I'm going to ask Ms. Caruso to

11    do that, and then she can probably also give the address for

12    the community survey because I know that I cannot do that

13    because I'll mess it up.       So I'm going to turn it over to her.

14               MS. CARUSO:     Sure.    So the easy one is our email

15    address, which is fergusonmonitor@hoganlovells.com, and that's

16    hoganlovells.com, and then the URL, which is a little bit

17    trickier, so we will, of course, follow up with an email, is

18    https://tinyurl.com/fergusoncommunitysurvey.           That one's a

19    little lengthier, so we'll send that out via email if anyone

20    has questions, but, again, it's

21    https://tinyurl.com/fergusoncommunitysurvey.

22               THE COURT:    All right.     Here's what I'll ask all of

23    the lawyers to do for me is send to me or to my office the

24    appropriate -- these emails in writing, and I'll ask the

25    City -- and the City, I'd like to have you include also the
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 47 of 51 PageID #: 2690
                                                 1/12/2021 Status Conference
                                                                  47
  1   one where you want the comments, whatever it is, and I'll make

  2   sure that we have those appropriately listed on the Court's

  3   website as well so that if anyone goes to our court website,

  4   which is under -- moed.uscourts.gov is where we are, but

  5   it's -- but if you look at -- we'll put -- we'll make sure we

  6   have that prominently displayed on the page for Ferguson.

  7   There's a page on the website that says "Cases of

  8   significance" or something of that manner, and there's one

  9   that talks about -- has this, this case, and so we'll make

10    sure that we can get those prominently displayed, including

11    the URL for the survey so that that will be an additional

12    place where citizens can go to look for this information, but

13    then you all post it as well, as you've indicated, so we'll

14    try and have alternate places.

15               All right.    Thank you, Ms. Glass.

16               Ms. Caruso or Ms. Tidwell, anything else from the

17    Monitor that you think you'd like to add at this time?

18               MS. TIDWELL:     Excuse me.    One more thing, Your Honor,

19    that I forgot to mention.        The Monitoring Team has been

20    discussing with the parties -- and it was part of the public

21    comment -- a mechanism for comments that are sent to the

22    Monitoring Team in advance of these hearings, having those

23    posted somewhere so that folks can refer back to them, and so

24    we have discussed it amongst us.         We anticipate that they'll

25    be put on the Monitoring Team's website.           We're just trying to
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 48 of 51 PageID #: 2691
                                                 1/12/2021 Status Conference
                                                                              48
  1   figure out, sort of navigate sort of what the -- you know,

  2   whether it's everything.       We're working with the parties to

  3   figure out sort of, you know, how -- the mechanism for how

  4   that's going to happen, but we anticipate that it will be, you

  5   know, if not all of them, close to all of the comments in

  6   their entirety, but we're just finalizing getting sign-off on

  7   everyone on that.

  8              THE COURT:    Right.     And so that will be on the

  9   Monitoring Team's website, and I do think that's the

10    appropriate place to put that kind of comments at this time.

11    So that is good once you can get that set up.

12               MS. TIDWELL:     Okay.

13               THE COURT:    Thank you for reminding me of that.

14               Mr. Carey, anything further from the City with regard

15    to anything?

16               MR. CAREY:    No, Your Honor.      The City, at this point,

17    rests.

18               THE COURT:    All right.     Well, I -- I will just say,

19    you know, to everyone, I know -- I know this -- I know I've

20    said this before, and I know it may not be much comfort to

21    citizens who are wishing we had moved faster and that

22    everything had moved faster on this, but progress is still

23    being made, and it is -- everyone is working hard.             The

24    combination of the lack of resources at the City, which is a

25    problem every city and every police department has in the
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 49 of 51 PageID #: 2692
                                                 1/12/2021 Status Conference
                                                                              49
  1   United States, is, actually, during the pandemic, a massive

  2   problem, but it's a problem that I believe that the City of

  3   Ferguson is working to deal with as best they can, but the

  4   lack of resources and then the issues of the things the

  5   pandemic has done to slow down the progress and the inability

  6   to have in-person meetings, I know, has been a frustration,

  7   and we all just have to hope that we will be -- at some point,

  8   be able to be in the same rooms with one another and that the

  9   City can reach out to the members of the public and others

10    here can as well, but I do appreciate -- I just -- I will say

11    to the members of the public, please be patient.            Don't think

12    that because it may not always be obvious, that work is not

13    being done.     There is a lot of work being done.

14               And I do want the City to step up on the training

15    issue.    We've heard that a lot.       We want the City to keep

16    doing that, but I do also want everyone to know that we are --

17    everyone is trying to work hard, and it is just even more

18    difficult than it was before because of the pandemic, and

19    we're hoping that things will change.

20               I will schedule and I will work with the parties to

21    come up with a date for another hearing in a few months, and I

22    hope by then maybe everybody will be able to say we've all

23    gotten our vaccine.      No.   We'll do it before everybody gets

24    their vaccine because I'm not sure that's going to happen as

25    quickly as we'd like, but we'll do it -- you know, there will
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 50 of 51 PageID #: 2693
                                                 1/12/2021 Status Conference
                                                                              50
  1   be another meeting like this within the next two to three

  2   months, probably late March, early April, or somewhere in that

  3   range, and maybe end of April.         I'm not sure.     I'll talk to

  4   the parties, but we will do that again.

  5              And so I appreciate everyone participating here

  6   today, and this concludes this hearing session, and court is

  7   in recess.     Thank you, all.

  8         (Proceedings concluded at 12:13 p.m.)

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case: 4:16-cv-00180-CDP Doc. #: 144 Filed: 02/05/21 Page: 51 of 51 PageID #: 2694

                                                                                51
                                      CERTIFICATE



                 I, Gayle D. Madden, Registered Diplomate Reporter and

       Certified Realtime Reporter, hereby certify that I am a duly

       appointed Official Court Reporter of the United States

       District Court for the Eastern District of Missouri.

                 I further certify that the foregoing is a true and

       accurate transcript of the proceedings held in the

       above-entitled case and that said transcript is a true and

       correct transcription of my stenographic notes.

                 I further certify that this transcript contains pages

       1 through 50 inclusive.

                 Dated at St. Louis, Missouri, this 5th day of

       February, 2021.

                                                  /s/ Gayle D. Madden

                                           ________________________________

                                            GAYLE D. MADDEN, CSR, RDR, CRR

                                                Official Court Reporter
